731 N.W.2d 707 (2007)
Kelly NELSON, as Personal Representative of the Estate of Eric Roger Johnson, Jr., Deceased, Plaintiff-Appellant,
v.
WAYNE COUNTY, Wayne County Sheriff, and Robert Ficano, Defendants-Appellees.
Docket No. 133019. COA No. 270852.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the December 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *708 are not persuaded that the question presented should be reviewed by this Court.